Citation Nr: 1003830	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The appellant had honorable active service from August 1988 
to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for paranoid schizophrenia.  Jurisdiction over the case was 
subsequently transferred to the RO in Columbia, South 
Carolina.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly characterized 
the claim as reflected on the title page.

In June 2008 the Board issued a decision denying service 
connection for paranoid schizophrenia.  The Board's decision 
also found the appellant's period of active service from 
April 15, 1992, to October 1, 1995, during which paranoid 
schizophrenia was first noted in the record, was under 
dishonorable conditions.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which issued an Order in August 2009 that granted a 
joint motion of the parties to vacate the Board's decision 
denying service connection for paranoid schizophrenia and 
remanded the issue to the Board for further consideration.  
The Court dismissed the appeal regarding the character of 
discharge issue.


FINDINGS OF FACT

1.  The appellant does not have an acquired psychiatric 
disorder other than paranoid schizophrenia.

2.  Paranoid schizophrenia was not present during honorable 
service or within one year of the appellant's discharge from 
service in April 1992 and is not etiologically related to his 
period of honorable active service.


CONCLUSION OF LAW

Psychiatric disability, to include paranoid schizophrenia, 
was not incurred in or aggravated by the Veteran's period of 
honorable active service, and the incurrence or aggravation 
of a psychosis during that period may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for paranoid 
schizophrenia.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While the appellant has not been provided with a single 
letter that addresses all of the VCAA notice requirements, 
the Board finds that this deficiency has not prejudiced the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In so finding, the Board notes that the appellant has been 
notified of the evidence necessary to substantiate his claims 
via written correspondence from, and telephone conversations 
with the RO, as well as RO decisions, the statement of the 
case, and supplemental statements of the case.  Moreover, he 
has demonstrated actual knowledge of the evidence most 
pertinent to substantiating his claim.  The appellant 
responded to a February 2007 letter (incorrectly dated in 
February 2006), which informed him of the evidence necessary 
to show that he was diagnosed with schizophrenia during a 
period of honorable service, by submitting testimonial 
evidence on this point.  The fact that the Board has found 
this evidence to be insufficient to grant the claim does not 
alter the Board's conclusion that the appellant in fact 
understands what is required to substantiate his claim.

The Board has carefully reviewed the record and believes that 
it has addressed the concerns expressed by the parties in 
connection with the appeal to the Court.  The Court remanded 
the case 2006 so that the appellant could be informed of 
alternative forms of evidence in place of service records; 
that notice was provided in February 2007.  The most recent 
joint motion of the parties in August 2009, as incorporated 
by the Court's Order, expressed no issues regarding duties to 
notify and assist.  The Board is confident that if any 
additional VCAA defects existed in its June 2008 decision, 
such defects would have been brought to the Court's attention 
in the interest of judicial economy.

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought until April 2008, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  As explained below, the Board has 
determined that service connection is not warranted for the 
appellant's psychiatric disability. Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim was no more than harmless error.

In light of the apparent absence of a portion of the service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
With respect to the VCAA, the Board finds that this 
heightened duty has been met.  The appellant submitted copies 
of many service medical records and service personnel 
records.  The originating agency also obtained additional 
service medical records and service personnel records.  Not 
all of the appellant's service medical records and service 
personnel records could be obtained.  However, the record 
shows that the originating agency made many attempts to 
obtain additional service medical records and service 
personnel records.  It contacted the U.S. Army Reserve 
Personnel Center, the National Personnel Records Center 
(NRPC), the Martin Army Hospital at Fort Benning, and Fort 
Benjamin Harrison, and the appellant was informed that these 
attempts were not completely successful.  In a December 2001 
statement, the appellant indicated that he did not have any 
military medical records, other than those that he had 
already submitted.  As noted above, the record reveals 
frequent communication between the appellant and the 
originating agency by phone and letters.  The appellant's 
responses reveal that he knew what evidence was needed to 
support his claim, and what evidence was unavailable.

In addition, in response to the August 2006 joint motion and 
the Board's December 2006 Remand, additional attempts were 
made by the originating agency to obtain service records and 
Social Security Administration (SSA) records.  Negative 
responses were received.  The appellant was notified by 
letter dated in February 2007 of the alternative forms of 
evidence that can be submitted in cases where service medical 
records have been destroyed or lost.  The originating agency 
also made additional attempts to contact the NPRC to request 
all available mental hygiene records concerning the 
appellant's entire periods of service from August 1988 to 
September 1999.  The originating agency received 
certification from the NPRC that all records had already been 
sent.  The Board further notes that the appellant was 
provided a VA psychiatric examination in January 2004.

In sum, the appellant has been notified of the type of 
evidence that would tend to substitute for his missing 
service records, and the originating agency has made 
extensive efforts to obtain all outstanding service records.  
There is no indication that additional pertinent records 
exist or that any additional notice would be productive.  The 
Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the 
appellant.  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny 
a claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed in the Introduction, the issue on appeal was 
denied by the Board in June 2008.  The Court vacated the 
Board's decision because the Board had not discussed two lay 
"buddy statements" that asserted the appellant was treated 
for paranoid schizophrenia prior to April 1992.  The Board is 
bound by the findings contained in the joint motion of the 
parties as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case; the Board is therefore not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board will accordingly undertake de novo review, 
with the Court's directive in mind.

As discussed above, the appellant received a dishonorable 
discharge involving the period of service beginning on April 
15, 1992.  This is considered a bar to VA compensation 
benefits.  Therefore, for service connection to be granted, 
it must be shown that the appellant is entitled to service 
connection based solely on the period of service prior to 
April 15, 1992.

(The Board notes at this point that the appellant's 
representative submitted a letter to the Board dated in 
December 2009 asserting that the appellant had a third period 
of active service from October 1995 to February 1999 that is 
characterized as honorable, and that it is only his second 
period of service from April 1992 until October 1995 that is 
characterized as dishonorable.  However, the appellant's DD 
Form 214 shows that he was dishonorably discharged in 
February 1999 after being retained in service for 1,624 days 
for the convenience of the government - i.e., he was 
incarcerated during the period in question, having been 
sentenced by General Court Martial in March 1996 to eight 
years imprisonment, of which he actually served four and one-
half years.  Retention in service for the purpose of serving 
a military prison sentence does not constitute honorable 
active service.)     

No psychiatric disability was shown on enlistment examination 
in February 1988.  Records relating to the appellant's first 
(honorable) period of active service prior to April 1992 show 
treatment for left epididymitis in February 1992.  There is 
no medical documentation showing schizophrenia or any other 
psychosis or psychiatric disorder was identified during this 
period.

The appellant reenlisted in April 1992.  He successfully 
completed the Primary Leadership Development Course (PLDC) in 
March 1993 and was promoted to Sergeant (E-5).  A 
noncommissioned officer (NCO) evaluation report in May 1994 
shows the appellant performed well in his grade.  However, he 
was reduced to Specialist (E-4) by nonjudicial punishment in 
July 2004 for indebtedness.  

Service treatment records after April 1992 show treatment for 
inguinal hernia in June-July 1992 and for trichanorrhea in 
October 1993.  The appellant was treated for tinea pedis, 
epididymitis and urethritis in September 1993, for 
dehydration and cramps in October 1993, and for facial rash 
in December 1993.  He was treated for diarrhea in May 1994.  
He was also treated at the substance abuse clinic (SAC) in 
May 1994; the SAC noted psychiatric symptoms of insomnia and 
mild depression possibly related to alcohol abuse.  He was 
treated for crab lice in September 1994.                        

The earliest documentation of psychosis is an occupational 
therapy (OT) treatment note in January 1995 stating the 
appellant was referred to OT due to symptoms of audio and 
visual hallucinations.  Significantly, the consultation noted 
there was no prior history.  The provisional OT diagnosis was 
psychosis of unknown etiology. 

The appellant was hospitalized for observation over an eight-
day period in January-February 1995.  He was evaluated by a 
psychiatrist, who noted the appellant had apparently become 
markedly paranoid approximately two months earlier.  The 
appellant reported history of auditory and visual 
hallucinations beginning at age 13, as well as family history 
of psychiatric symptoms.  There was no history of previous 
psychiatric treatment, although the appellant had been seen 
on one occasion (unspecified) for marital counseling and was 
seen on one occasion in January 1995 for symptoms of 
posttraumatic stress disorder (PTSD).  The psychiatrist 
stated that although it had initially been assumed the 
appellant's symptomology constituted an expression of PTSD, 
it was more likely his experiences in Somalia had activated a 
partially latent psychotic process, with additional 
exacerbations when his family moved while he was in Saudi 
Arabia.  The psychiatrist diagnosed paranoid-type 
schizophrenia with continuous signs of disturbance at some 
level for a period of at least six months (actually 11 years 
of waxing and waning), although he noted that the 
symptomology was entirely by the appellant's report.  The 
psychiatrist recommended referral to a Physical Evaluation 
Board for possible elimination from service.

At an April 1995 Sanity Board evaluation, the appellant 
reported that he had been experiencing hallucinations since 
early adolescence.  His medical history was noted to be 
unremarkable except for a hernia repair one year before.  The 
Sanity Board found the appellant was mentally responsible for 
his crime and competent to stand trial.  The appellant was 
subsequently tried by Court Martial for 20 counts of 
submitting false and fraudulent claims, 20 counts of larceny 
and 11 counts of conspiracy to commit larceny; he was 
sentenced to dishonorable discharge and incarceration for 
eight years.

The appellant was incarcerated beginning in October 1995.  
Medical treatment records dating from the period of 
incarceration show continued symptoms of paranoid 
schizophrenia and treatment with psychotropic medication.

In March 1997, during the appellant's incarceration, he was 
examined by a psychologist for the purpose of a disability 
evaluation.  The appellant reported he began to hear voices 
during childhood and adolescence but was not taken seriously.   
The psychologist diagnosed current schizophrenia.  The 
appellant was eventually granted SSA disability benefits 
dating from April 15, 1995.

On VA psychiatric examination in January 2004, the appellant 
gave a history of hearing voices and having demons as a 
child; he was placed in special education because of problem 
with focus.  He reported having seen a psychiatrist at age 13 
or 14, but he was given no treatment.  The appellant reported 
that immediately after basic training in 1989 he saw a 
psychiatrist, who told him he was having stress.  He reported 
being hospitalized in Germany for mental breakdown with 
hallucinations and delusions; he also reported having been 
hospitalized several times at Fort Benning for suspicions, 
delusions and hallucinations.  

The VA examiner noted that the appellant's reported history 
was not at all consistent with the appellant's medical 
records.  The examiner noted that the appellant was first 
diagnosed with schizophrenia in January of 1995 during his 
second period of service, and that there was no evidence 
showing that paranoid schizophrenia preexisted service or was 
diagnosed at any time during the honorable period of service 
from August 1988 to April 1992.

On review of the documentary evidence above, the Board finds 
the appellant did not have paranoid schizophrenia or any 
other acquired psychiatric disorder during his honorable 
active service.  

The appellant's complete medical record for the period is 
apparently not available.   However, his medical treatment 
records from February 1992 onward are of record, and these 
show no indication of a psychiatric disorder until he was 
treated for substance abuse (with insomnia and mild 
depression) in May 1994.  There is no documentation of any 
other psychiatric disorder until January 1995, and in fact 
the examination reports in January-February 1995 and April 
1995 specifically state there is no indication of previous 
treatment during service.  

Further, service personnel records show that after April 1992 
the appellant completed PLDC, was promoted to the rank of 
Sergeant E-5, and performed satisfactorily in that grade for 
more than one year before he was reduced in rank for 
disciplinary reasons.  If in fact the appellant had been 
diagnosed with paranoid schizophrenia prior to April 2002 as 
he contends, his records would routinely have been flagged 
for any favorable personnel action, such as security 
clearance, promotion, or reenlistment.  As a matter of 
routine he would not have been medically cleared to deploy to 
the Persian Gulf with his unit in 1991.  Thus, the 
appellant's assertion of diagnosed paranoid schizophrenia 
prior to April 1992 is inconsistent not only with objective 
service medical and personnel records but also with standard 
military procedure.   

The Board also notes as significant that a VA examiner found, 
based on review of the record and examination of the 
appellant, that there was no evidence showing that paranoid 
schizophrenia preexisted service or was diagnosed at any time 
during the honorable period of service.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board acknowledges that examination reports during 
service characterized the appellant as having had psychotic 
symptoms including delusions and hallucinations since 
childhood, which raises the possibility the appellant had a 
preexisting psychiatric disorder that was aggravated by 
active service.  

The in-service notations of history of schizophrenia prior to 
service were clearly and expressly recording the appellant's 
self-reported history.  The Board cannot discount medical 
opinion solely because it is based on history provided by the 
veteran without also evaluating the credibility and weight of 
the history upon which the opinion is predicated.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  However, at the time 
the appellant made those statements to the examiners he was 
in treatment for a psychosis characterized by delusions and 
hallucinations, so the Board assigns little weight or 
credibility to those reports.  Further, the appellant's 
service entrance examination in 1988 noted psychiatric 
evaluation as "normal" and a VA examiner subsequently 
found, based on review of the evidence, that the appellant 
did not have a preexisting disorder.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Therefore, in addition to the medical evidence and service 
personnel records cited above the Board has carefully 
considered the lay evidence offered by the appellant.

The appellant himself, as a layperson, is considered 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the appellant is shown by medical evidence to 
be delusional and is shown by service personnel records to 
have been found guilty of submitting fraudulent claims to the 
government, which constitutes evidence of bad character and 
desire for monetary gain.  Accordingly, the Board finds the 
appellant to not be a credible witness in regard to his 
diagnosis and treatment during service, and assigns no 
credibility to his self-reported history.

The record also contains lay statements from the appellant's 
family members and acquaintances, and lay "buddy 
statements" from purported fellow soldiers, as follows.

In October 2006 letters were received from the appellant's 
brothers JM and DJ; his sisters MG and EE; his friend LG; his 
niece PH; and his sister-in-law SM, all generally asserting 
the appellant was treated for paranoid schizophrenia during 
active service during the period 1989 to 1992.  The Board 
acknowledges that a layperson "can certainly provide an 
eyewitness account of a veteran's visible symptoms."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
there is no indication these lay statements are based on any 
eyewitness observation of the appellant's actual treatment 
during service.  

In October 2006 the RO also received a letter from the 
appellant's wife, asserting the appellant was treated for 
paranoid schizophrenia in 1990; she knew this because the 
appellant's sister, whom she knew in college, had to leave 
school to attend to her mother, who was in a depressive state 
because the appellant was being treated for paranoid 
schizophrenia in a military hospital.  As above, the 
statement is not based on eyewitness observation.

In October 2006 the RO also received a letter from the 
appellant's sister IM, stating the appellant was treated for 
paranoid schizophrenia since entering the military.  She 
stated that during the Persian Gulf War the appellant's 
weapon was taken from him because of paranoid schizophrenia; 
she knew this because the appellant's platoon sergeant called 
the appellant's mother and informed her the appellant was 
being monitored for being a danger to himself and others.  As 
above, the statement is not based on eyewitness observation.

The Board has accorded the above lay evidence little 
probative value because none of the authors has actual 
knowledge of whether the Veteran was treated for paranoid 
schizophrenia during the time period in question.  The Board 
has found the service treatment records and service personnel 
records pertaining to the period in question to be of far 
greater probative value.

In October 2006 the originating agency also received a 
"buddy statement" from TL, asserting he had served with the 
appellant in Germany in the 45th Support Battalion and 
remembered the appellant was treated for paranoid 
schizophrenia in 1990, and also knew he was treated for 
paranoid schizophrenia when deployed to the Persian Gulf War 
in 1991.  The originating agency also received a "buddy 
statement" from TP, stating he had served with the appellant 
in Germany in the 598th Maintenance Battalion and remembered 
the appellant being treated for paranoid schizophrenia in 
1991 and 1992.  The Board finds TL and TP are competent to 
provide statements as to what they witnessed during service.  
However, the statements are not credible because they are 
inconsistent with the appellant's military history of 
favorable personnel actions, none of which would have been 
possible for a soldier with diagnosed paranoid schizophrenia. 

In March 2007 the appellant submitted a document purporting 
to be a letter written by him to his parents in March 1991 
and stating the appellant was currently feeling stressed 
because the other soldiers were teasing him because he had 
been diagnosed with paranoid schizophrenia.  In May 2007 the 
appellant's wife submitted a document purporting to be a 
letter sent by the appellant to his parents in March 1992 and 
stating the appellant's commanding officer had decided not to 
bar the appellant from reenlistment "in April 1992" despite 
the diagnosed paranoid schizophrenia, because the commander 
said he could not "punish" the appellant for being a 
paranoid schizophrenic.  The appellant's sister EE submitted 
a notarized letter in July 2007 asserting she had found the 
letter in her mother's bedroom drawer, and that the family 
was happy at the time to hear the appellant would be allowed 
to reenlist despite his diagnosed paranoid schizophrenia.

In regard to the purported letters written by the appellant 
to his parents in March 1991 and March 1992, the Board 
considers those documents to be forgeries.  Both letters 
place far too great an emphasis on diagnosis of paranoid 
schizophrenia to be consistent with contemporaneous letters; 
rather, they appear to be letters written after-the-fact to 
retroactively establish diagnosis.  Particularly, the letter 
purportedly written in March 1992 expresses gratitude the 
unit commander did not bar the appellant from reenlisting 
"in April 1992" - a gratuitous insertion of the month and 
year unless the document was written after-the-fact to 
emphasize the date.  Further, contrary to the letter's 
assertion that the appellant's unit commander declined to 
impose a bar to reenlistment that would "punish" the 
appellant for the diagnosis, a bar to reenlistment is in fact 
a nonpunitive administrative action to keep unqualified 
persons from reenlisting for various reasons (overweight, 
physical fitness, etc.) until a specific situation is 
resolved; it is frankly not conceivable that the appellant's 
company commander would have failed to place a bar to 
reenlistment on a soldier diagnosed with paranoid 
schizophrenia, and then allow such a soldier to reenlist, and 
then promote such a soldier to Sergeant.

The Board notes the appellant's sister submitted a notarized 
letter attesting she found a letter in her mother's house and 
remembered that the bar to reenlistment was discussed by the 
family at the time.  Despite this endorsement, the Board 
finds the document is not credible on its face for the 
reasons cited above. 

In sum, the Board finds that the preponderance of the 
evidence establishes that paranoid schizophrenia, which is 
the appellant's only diagnosed psychiatric disorder, was not 
present during the appellant's period of honorable service or 
manifested within one year of the termination of such 
service.  Moreover, there is competent evidence indicating 
that the post-service psychosis is in any way related to the 
Veteran's period of honorable service.  Accordingly, service 
connection for paranoid schizophrenia is not warranted.


ORDER

Service connection for a psychiatric disability, to include 
paranoid schizophrenia, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


